DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“plurality of collision members” in claims 5 – 7 and 15, corresponding to elements, 122 and 124, pg. 11, lines 20 – 22 in specification.
“a different type fluid supply unit” in claim 11, corresponding to element 30, pg. 18 in specification.
“a fluid transfer unit” in claim 12, corresponding to element 190, pg. 17 in specification.
“a gas dissolution unit” in claim 12, corresponding to element 200, pg. 17 in specification.
“a nano bubble unit” in claim 12, corresponding to pg. 18, line 13 in specification.
“a mixing member” in claim 13, corresponding to element 220, pg. 20, line 19 in specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the same plane" and “the same height” on pg. 27, line 22. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a plane or a height neither a same plane or a same height in the claim or parent claims 1 and 2. 
Regarding claims 7 and 8, the limitation “at least some of the plurality of collision member…” renders the claim indefinite because it is unclear if this means “at least one”, “at least two” or something else.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (KR 101015477 B1) (English translation of specification provided via ESPACENET).
Regarding claim 1, Sung teaches a nano-micro bubble generator ([0001]) comprising: 
a housing (31, 43, 43a) into or from which a fluid is flowable (see Figs. 4 and 6a-b); 
a plurality of rotors rotatably coupled to an inside of the housing (32, 41; Figs. 4, 6a) and 
a plurality of stators fixed to the inside of the housing (33, 42) and alternately disposed with the plurality of rotors (see Figs. 4, 6a), 
wherein at least one of the rotors and the stators has a mesh structure (see Figs. 5a-d) in which a plurality of flow paths of the fluid are disposed in a lattice shape (see Fig. 6a), and 
wherein the rotors and the stators are adjacently arranged (Figs. 4, 6a) to generate collisions, friction, and cavitation caused by rotation of the rotors in the fluid, which flows through the flow paths, so that at least one of nano bubbles and micro bubbles are generated in the fluid (see [0008] and [0010]).
Regarding claim 2, Sung teaches the mesh structure (see Figs. 5a-d) is formed by lattice members intersecting with each other to form the plurality of flow paths (see Fig. 6b), and wherein the mesh structure has a lattice shape formed by a plurality of lateral bars (412, 422), and a plurality of longitudinal bars (415, 425).
Regarding claim 3, Sung teaches the plurality of lateral bars (412, 422) and the plurality of longitudinal bars (415, 425) are formed in the same plane at the same height such that the mesh structure is formed as a plate structure (see Fig. 5a-d).
Regarding claim 4, Sung teaches the plurality of lateral bars (412, 422) are disposed above the plurality of longitudinal bars (415, 425) (see all Figs. of 5 – 11) such that the mesh structure is formed as a stepped structure with a height difference formed by the plurality of lateral bars (see Fig. 6a and 9b showing stepped structure with lateral bars showing height difference).
Regarding claim 5, Sung teaches a nano-micro bubble generator ([0001]) comprising:
a housing (31, 43, 43a) in which an inlet and an outlet are formed to allow a fluid to flow thereinto or therefrom (see flow arrows in Fig. 6a, 9a, 12a showing inlet and outlet);
a bubble generation unit (3, 4; see [0028]) which comprises a plurality of collision (32, 41; Figs. 4, 6a and 33, 42) members installed on a movement path of the fluid inside the housing (see flow arrows in Fig. 6a, 9a, 12a), configured to generate bubbles in the fluid according to collisions and friction with the fluid, and arranged to be spaced apart from each other (see [0008], [0010] and [0033]); and 
a flow path disposed on at least one of an inside and an outside of the housing and configured to induce the bubbles (see flow arrows in Fig. 6a, 9a, 12a) in the fluid to be finely pulverized by stress generated during movement of the fluid ([0033]).
Regarding claim 6, Sung teaches a rotational shaft (29) rotatably installed in the housing (31, 43, 43a), wherein at least some of the plurality of collision members (32, 41; Figs. 4, 6a and 33, 42) are coupled to the rotational shaft and rotate with the rotational shaft (see Fig. 4, 6a).
Regarding claim 7, Sung teaches rotor blades (32, 41; Figs. 4, 6a) which are installed on the rotational shaft (see Fig. 4, 6a) and rotate at least some of the plurality of collision members (32, 41; Figs. 4, 6a and 33, 42) due to a flow force of the fluid (see [0030], [0032] – [0034], [0053]).
Regarding claim 8, Sung teaches at least some of the plurality of collision members (32, 41; Figs. 4, 6a and 33, 42) are plate-shaped members (See Fig. 5a-5d), and wherein at least some of the plurality of collision members have a mesh structure in which a plurality of opening portions are formed to allow the fluid to pass therethrough (see Fig. 6b; also see Fig. 12a).
Regarding claim 9, Sung teaches the flow path is formed inside the housing (31, 43, 43a) and disposed on at least one of before and after the bubble generation unit (3, 4) on the basis of the movement path of the fluid (See Fig. 6a). 
Regarding claim 10, Sung teaches a chamber (22, 43a) connected to at least one of the inlet and the outlet of the housing (31, 43, 43a), wherein the flow path is formed inside the chamber (22, 43a; see Fig. 6a).
Regarding claim 11, Sung teaches a different type fluid supply unit ([0041]) configured to supply a different type fluid (air, 61), which differs from the fluid and has a gaseous or liquid state, to the fluid supplied to the housing (see [0048]).
Regarding claim 12, Sung teaches a nano-micro bubble generator comprising ([0001]): 
a fluid transfer unit (5, 51) configured to provide a flow force for transferring a fluid ([0042] and [0048]);
a gas supply line (61) configured to supply a gas (air), which differs from the fluid, to the fluid transferred by the flow force of the fluid transfer unit (see [0048]); 
a gas dissolution unit (3) disposed on a transfer path of the fluid and configured to promote dissolution of the gas, which is supplied from the gas supply line, in the fluid (see [0042] stating “the inflow air is mixed with air”); and
a nano bubble unit (4) configured to generate nano bubbles in the fluid transferred from the gas dissolution unit ([0044]).
Regarding claim 13, Sung teaches the gas dissolution unit (3) comprises: a pipe (31, 53; see Fig. 6a) disposed on the transfer path of the fluid (Fig. 6a); and a mixing member (32) disposed in the pipe (31, 53) and configured to mix the gas with the fluid ([0042]).
Regarding claim 15, Sung teaches the nano bubble unit (4) comprises: 
a housing (31, 43, 43a) in which an inlet and an outlet are formed to allow the fluid to flow thereinto or therefrom (see Fig. 6a);
a bubble generation unit (4) which comprises a plurality of collision members (32, 41; Figs. 4, 6a and 33, 42) installed on a movement path of the fluid inside the housing (see Fig. 6a) and configured to generate bubbles in the fluid according to collisions and friction with the fluid (see [0008] and [0010]); and 
a flow path disposed on at least one of an inside and an outside of the housing and configured to induce the bubbles in the fluid to be finely pulverized by stress generated during movement of the fluid (see Fig. 6a; [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (KR 101015477 B1) (English translation of specification provided via ESPACENET) as applied to claim 12 above, and in view of Kuckens (US 4923644 A).
Regarding claim 14, Sung teaches the fluid transfer unit (5, 51), but fails to teach an underwater feeding pump installed to be submerged in a fluid supply source which supplies the fluid.
Kuckens teaches an underwater feeding pump (15) installed to be submerged in a fluid supply source which supplies the fluid (Col. 7, lines 1 – 32). Sung and Kuckens are considered analogous art as they are both in the field of gas-liquid mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kuckens concerning the underwater pump in order to provide forced circulation of in flow liquid to produce bubbles (See Col. 3, lines 19 – 51). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20180141837 A1) teaches a nano-bubble-and-hydroxyl-radical generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774